Appeal from an order of the Supreme Court at Special Term, Jefferson County, which denied the motion of plaintiff-appellant to (1) dismiss the third-party defendant Cooperative G. L. F. Holding Corporation’s complaint against the defendant Madden Fuel Corporation in this action, or order a separate trial thereof; (2) dismiss the action brought by Madden Fuel Corporation as an impleading plaintiff against the other *955parties in this action; and (3) strike out certain allegations and defenses contained in the answer of the third-party defendant Madden Fuel Corporation, and the complaint of the impleading plaintiff-respondent Madden Fuel Corporation. This action was brought to enjoin the use of a right of way across a parcel of land located in the town of Oswegatchie, St. Lawrence County. All of the parties involved claim the right to use such right of way. It does not appear that any party will he prejudiced, or that any undue delay will be occasioned by the trial of all the issues in one action. We think that the claim of each party is related to the main action by questions of fact and of law common to both controversies, and that hence the procedure adopted is within the clear language of section 193-a of the Civil Practice Act, and we find no abuse of discretion in the order made at Special Term. Order unanimously affirmed, with $10 costs and disbursements to each of the prevailing parties on this appeal. Present —-Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.